 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC MORA,                                       No. 2:14-cv-0581 KJM DB P
12                       Plaintiff,
13           v.                                        ORDER
14    EATON, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. Plaintiff alleges defendants were deliberately indifferent to his serious medical

19   needs. On March 29, 2019, the court granted in part, and denied in part, defendants’ motion for

20   summary judgment. (ECF No. 81.) On May 8, 2019, plaintiff filed a motion for the appointment

21   of an expert witness. On May 20, 2019, this court ordered each party to inform the court within

22   twenty days whether a settlement conference would be useful. (ECF No. 85.) Defendants

23   notified the court that they feel a settlement conference would be useful and waived any

24   disqualification from having the undersigned conduct that conference. (ECF No. 86.)

25          On June 7, 2019, plaintiff filed a motion for an extension of time to inform the court

26   whether he feels a settlement conference is advisable. (ECF No. 87.) Plaintiff states that he has

27   scheduled consultations with medical professionals and wishes to have that information before

28   responding to the court’s order. The court finds good cause for the requested extension of time.
                                                       1
 1            With respect to plaintiff’s request for the appointment of an expert, plaintiff is informed

 2   that a request for expert assistance under Federal Rule of Evidence 706 is not meant to provide an

 3   avenue to avoid the in forma pauperis statute and its prohibition against using public funds to pay

 4   for the expenses of witnesses. See Gonzales v. Podsakoff, No. 1:15-cv-0924-SKO (PC), 2016

 5   WL 3090590, at *2 (E.D. Cal. June 1, 2016); Manriquez v. Huchins, No. 1:09-cv-0456-LJO-

 6   BAM PC, 2012 WL 5880431, at *12 (E.D. Cal. Nov. 21, 2012). Nor does Rule 706 contemplate

 7   court appointment and compensation of an expert witness as an advocate for plaintiff. Gorton v.

 8   Todd, 793 F. Supp. 2d 1171, 1184 n. 11 (E.D. Cal. 2011); Faletogo v. Moya, No. 12cv631 GPC

 9   (WMc), 2013 WL 524037, at *2 (S.D. Cal. Feb. 23, 2013). While Rule 706 does permit the court

10   to appoint a neutral expert to assist the court in resolving a “serious dispute,” that is an

11   extraordinary procedure that this court is not prepared, at this time, to invoke. Gorton, 793 F.

12   Supp. 2d at 1181.

13            Accordingly, IT IS HEREBY ORDERED that

14            1. Plaintiff’s motion for the appointment of an expert (ECF No. 84) is denied; and

15            2. Plaintiff’s motion for an extension of time (ECF No. 87) is granted. Within forty-five

16                 days of the date of this order, plaintiff shall file his statement informing the court

17                 whether a settlement conference would be useful. In that statement, plaintiff shall also

18                 inform the court whether he waives any claim of disqualification from having the

19                 undersigned magistrate judge conduct the conference or whether he wishes to have a

20                 different magistrate judge conduct it.
21   Dated: June 10, 2019

22

23

24   DLB:9
     DB/prisoner-civil rights/mora0581.sett eot
25

26
27

28
                                                            2
